                                             Case 2:19-cv-00773-JAD-BNW Document 9 Filed 07/23/19 Page 1 of 2



                                        1   ERIC W. SWANIS
                                            Nevada Bar No. 6840
                                        2   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        3   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        4   Fax:         (702) 792-9002
                                            Email: swanise@gtlaw.com
                                        5
                                            Attorneys for Defendant Golden Entertainment (NV), Inc.
                                        6

                                        7                                    UNITED STATES DISTRICT COURT
                                        8                                        DISTRICT OF NEVADA
                                        9
                                            JOHN MEGGS, Individually,                        Case No.: 2:19-cv-773-JAD-BNW
                                       10
                                                                Plaintiff,
                                       11                                                    STIPULATION AND [PROPOSED]
                                                    v.                                       ORDER EXTENDING TIME FOR
                                       12                                                    GOLDEN ENTERTAINMENT (NV), INC.
10845 Griffith Peak Drive, Suite 600




                                            GOLDEN ENTERTAINMENT (NV), INC., a               TO RESPOND TO COMPLAINT
   Las Vegas, Nevada 89135




                                       13   Minnesota Corporation,
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                                                                             (Second Request)
          (702) 792-3773




                                       14                       Defendant.
                                       15

                                       16           IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel
                                       17   for the Plaintiff, John Meggs, and the undersigned counsel for the Defendant, Golden Entertainment
                                       18   (NV), Inc., that the deadline for Defendant to answer or otherwise respond to Plaintiff’s Complaint
                                       19   [ECF #1], filed May 5, 2019, shall be extended for fourteen (14) days and shall be due on or before
                                       20   August 6, 2019.
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                       Page 1 of 2
                                            ACTIVE 44765879v1
                                             Case 2:19-cv-00773-JAD-BNW Document 9 Filed 07/23/19 Page 2 of 2



                                        1
                                                    The parties represent that this stipulation is entered into in good faith and not for the purposes
                                        2
                                            of undue delay.
                                        3
                                            Dated this 23rd day of July, 2019.                     Dated this 23rd day of July, 2019.
                                        4

                                        5
                                              /s/Lawrence Fuller                                    /s/ Eric W. Swanis
                                        6    ROBERT P. SPRETNAK, ESQ.                             ERIC W. SWANIS, ESQ.
                                             Nevada Bar No. 5135                                  Nevada Bar No. 6840
                                        7    LAW OFFICES OF ROBERT P.                             GREENBERG TRAURIG, LLP
                                             SPRETNAK                                             10845 Griffith Peak Drive, Suite 600
                                        8    8275 Eastern Ave., Suite 200                         Las Vegas, Nevada 89135
                                             Las Vegas, NV 89123
                                        9                                                         Attorneys for Defendant Golden Entertainment
                                             LAWRENCE FULLER, ESQ. (pro hac vice)                 (NV), Inc.
                                       10    FULLER, FULLER & ASSOCIATES, P.C.
                                             12000 Biscayne Boulevard, Suite 502
                                       11    North Miami, Florida 33181
                                             Lfuller@fullerfuller.com
                                       12
10845 Griffith Peak Drive, Suite 600




                                             Attorneys for Plaintiff John Meggs
   Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15
                                                                                                   IT IS SO ORDERED.
                                       16

                                       17
                                                                                                   UNITED STATES JUDGE
                                       18
                                                                                                   Dated this 24 day of July, 2019.
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                           Page 2 of 2
                                            ACTIVE 44765879v1
